         Case 1:18-cv-00187-REB Document 102 Filed 11/19/18 Page 1 of 4



Laurence J. (“Laird”) Lucas (ISB # 4733)
llucas@advocateswest.org
Todd C. Tucci (ISB # 6526)
ttucci@advocateswest.org
Talasi B. Brooks (ISB # 9712)
tbrooks@advocateswest.org
Sarah Stellberg (ISB #10538)
sstellberg@advocateswest.org
Advocates for the West
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)

Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


WESTERN WATERSHEDS PROJECT, and
CENTER FOR BIOLOGICAL DIVERSITY,                 Case No. 1:18-cv-00187-REB

       Plaintiffs,                               PLAINTIFFS’ RESPONSE TO
                                                 PROPOSED INTERVENOR-
       v.                                        DEFENDANT JONAH ENERGY
                                                 LLC’S MOTION TO INTERVENE
RYAN K. ZINKE, Secretary of Interior;            [ECF NO. 85]
DAVID BERNHARDT, Deputy Secretary
of Interior; and UNITED STATES
BUREAU OF LAND MANAGEMENT,
an agency of the United States,

       Defendants,

STATE OF WYOMING, and WESTERN
ENERGY ALLIANCE,

       Intervenor-Defendants.



       Plaintiffs Western Watersheds Project (WWP) and Center for Biological Diversity (CBD)

respectfully submit this response to Jonah Energy, LLC’s (“Jonah Energy”) Motion to Intervene
         Case 1:18-cv-00187-REB Document 102 Filed 11/19/18 Page 2 of 4



(ECF No. 85). Plaintiffs do not object to Jonah Energy’s request for intervention as to the First,

Second, Third, and Seventh Claims, but request that the Court limit Jonah Energy’s intervention

to such claims as they apply to the Normally Pressured Lance (NPL) project.

       Under Federal Rule of Civil Procedure 24, this Court may properly limit the scope of

intervention based on the nature of the intervenor’s interest. See Portland Audubon Soc. v.

Hodel, 866 F.2d 302, 309 (9th Cir. 1989) (affirming the district court’s decision to grant

intervention on some of plaintiffs’ claims but not others), abrogated on other grounds by

Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir. 2011); see also United States v. A.

Fla. Water Mgmt. Dist., 922 F.2d 704, 707 & n. 4 (11th Cir. 1991) (“A nonparty may have a

sufficient interest for some issues in a case but not others, and the court may limit intervention

accordingly.”); Harris v. Pernsley, 820 F.2d 592, 599 (3d Cir. 1987) (“Given the nature of an

applicant’s interest, he or she may have a sufficient interest to intervene as to certain issues in an

action without having an interest in the litigation as a whole.”); United States v. American

Telephone & Telegraph Co., 642 F.2d 1285, 1291 (D.C. Cir. 1980) (discussing with approval the

rule that “intervention for individual issues . . . [may be] appropriate to protect particular

interests, with the limited nature of the intervenor's interest determining the scope of the

intervention that should be allowed”).

       The Court should restrict Jonah Energy’s intervention to the particular issues for which it

has established the requisite interest. Jonah Energy asserts a narrow interest “in the defense of

the NPL project” against Plaintiffs’ First, Second, Third, and Seventh claims for relief. See ECF

No. 85-1 at 6; ECF No. 85 at 2. Jonah Energy does claim any interest in the Fourth, Fifth, and

Sixth Claims, or in the other final agency actions identified in Plaintiffs’ First Amended

Complaint. ECF No. 50 at 2, n.1.



PLAINTIFFS’ RESPONSE TO JONAH ENERGY LLC’S MOTION TO INTERVENE - 2
         Case 1:18-cv-00187-REB Document 102 Filed 11/19/18 Page 3 of 4



       Accordingly, Plaintiffs do not object to Jonah Energy’s Motion to Intervene as to

Plaintiffs’ First, Second, Third, and Seventh Claims insofar as they apply to the NPL project. To

the extent that Jonah Energy seeks more expansive participation in this case, the Court should

deny the motion.




       Dated: November 19, 2018                     Respectfully submitted.

                                                    /s/ Sarah Stellberg
                                                    Laurence (“Laird”) J. Lucas (ISB # 4733)
                                                    Todd C. Tucci (ISB # 6526)
                                                    Talasi B. Brooks (ISB #9712)
                                                    Sarah Stellberg (ISB #10538)

                                                    Attorneys for Plaintiffs




PLAINTIFFS’ RESPONSE TO JONAH ENERGY LLC’S MOTION TO INTERVENE - 3
        Case 1:18-cv-00187-REB Document 102 Filed 11/19/18 Page 4 of 4



                             CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of November 2018, I electronically filed the
foregoing PLAINTIFFS’ RESPONSE TO PROPOSED INTERVENOR-DEFENDANT JONAH
ENERGY LLC’S MOTION TO INTERVENE with the Clerk of the Court using the CM/ECF
system, which sent a Notice of Electronic Filing (NEF) to the following persons:


 Counsel for Federal          Counsel for Defendant-       Counsel for Proposed
 Defendants                   Intervenors Western          Defendant-Intervenor
                              Energy Alliance and State    Jonah Energy LLC
 John Shaughnessy Most        of Wyoming
 U.S. Dept. of Justice                               Ausey H Robnett, III
 john.most@usdoj.gov         Bret A. Sumner          arobnett@LCLattorneys.com
                             bsumner@bwenergylaw.com
 Luther L. Hajek                                     Kathleen C Schroder
 U.S. Dept. of Justice       Michael K Cross         katie.schroder@dgslaw.com
 luke.hajek@usdoj.gov        mcross@bwenergylaw.com
                                                     Gail L Wurtzler
 Christine Gealy England     Paul A. Turcke          gail.wurtzler@dgslaw.com
 christine.england@usdoj.gov pat@msbtlaw.com

                              Erik Edward Petersen
                              erik.petersen@wyo.gov

                              Michael M. Robinson
                              mike.robinson@wyo.gov


                                                                /s/ Sarah Stellberg
                                                                Sarah K. Stellberg




PLAINTIFFS’ RESPONSE TO JONAH ENERGY LLC’S MOTION TO INTERVENE - 4
